Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.26 2 OF HONEYWELL INTERNATIONAL INC. AND ITS AFFILIATES Amended and Restated as of January 1, 2009 ARTICLE I E STABLISHMENT AND P URPOSE 1.1 Purpose. The purpose of this 2006 Stock Incentive Plan of Honeywell International Inc. and its Affiliates (the “Plan”) is to enable Honeywell International Inc. (the “Company”) to achieve superior financial performance, as reflected in the performance of its Common Stock and other key financial or operating indicators by (i) providing incentives and rewards to certain Employees who are in a position to contribute materially to the success and long-term objectives of the Company, (ii) aiding in the recruitment and retention of Employees of exceptional ability, (iii) providing Employees an opportunity to acquire or expand equity interests in the Company, and (iv) promoting the growth and success of the Company's business by aligning the financial interests of Employees with that of the other shareowners of the Company. Towards these objectives, the Plan provides for the grant of Stock Options, Stock Appreciation Rights, Performance Awards, Restricted Units, Restricted Stock, Other Stock-Based Awards and Cash-Based Awards. 1.2 Effective Date; Shareowner Approval. The Plan is effective as of April 24, 2006, subject to the approval of the
